In an action to recover damages for dental malpractice, the defendant appeals from an order of the Supreme Court, Nassau County (Phelan, J.), dated March 15, 2002, which denied his motion to disqualify the law firm of Carole A. Burns & Associates from representing the plaintiff as trial counsel.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the defendant’s motion to disqualify the law firm of Carole A. Burns & Associates from representing the plaintiff as trial counsel. He failed to set forth the nature of the confidential information allegedly obtained from him by that firm, or show that there was a reasonable probability that such *353information would be disclosed during the course of this litigation (see Jamaica Pub. Serv. Co. v AIU Ins. Co., 92 NY2d 631; Olmoz v Town of Fishkill, 258 AD2d 447, 448; Petrossian v Grossman, 219 AD2d 587).
The defendant’s remaining contentions are without merit. Feuerstein, J.P., S. Miller, Friedmann and Cozier, JJ., concur.
41